Exhibit 10.60

AMENDMENT TO THE

BLACKBAUD, INC. 2008 EQUITY INCENTIVE PLAN

WHEREAS, the Board of Directors of Blackbaud, Inc. (the “Company”) deems it to
be in the best interests of the Company to further amend the Blackbaud, Inc.
2008 Equity Incentive Plan, as may have been previously amended (the “Plan”), to
provide for Cash Incentive Awards to Employees based upon the achievement of
specified Performance Goals; and

WHEREAS, it is intended that all Cash Incentive Awards to Employees who are
Covered Employees will constitute “qualified performance-based compensation”
within the meaning of Section 162(m) of the Code and U.S. Treasury regulations
promulgated thereunder, and the Plan, as amended and the terms of any Cash
Incentive Awards payable in cash under the Plan, as amended shall be so
interpreted and construed to the maximum extent possible.

NOW, THEREFORE, the Plan shall be amended as follows:

 

I. GENERAL.

(a) Capitalized Terms. All capitalized terms used herein that are not otherwise
defined herein shall have the meanings assigned to them in the Plan unless the
context hereof requires otherwise.

(b) Governing Terms. Except as herein amended, the terms and provisions of the
Plan and any awards made thereunder prior to the adoption of this Amendment
shall remain in full force and effect as originally adopted, approved and/or
made.

 

II. AMENDMENTS.

(a) The Plan shall be renamed the “Blackbaud, Inc. 2008 Incentive Plan.”

(b) Section 12 of the Plan shall be amended to include the following
definitions:

“(a)(1) “Applicable Period” means, with respect to any Performance Period, a
period commencing on or before the first day of the Performance Period and
ending not later than the earliest of (a) the 90th day after the commencement of
the Performance Period and (b) the date on which twenty-five percent (25%) of
the Performance Period has been completed. Any action required to be taken
within an Applicable Period may be taken at a later date if permissible under
Section 162(m) of the Code or U.S. Treasury regulations promulgated thereunder.

(c)(1) “Cash Incentive Award” means an award to which a Cash Incentive
Participant may be entitled if Performance Goals for a Performance Period are
satisfied. A Cash Incentive Award may be expressed in U.S. dollars or pursuant
to a formula that is consistent with the provisions of the Plan, as amended.

(c)(2) “Cash Incentive Participant” means a person to whom a Cash Incentive
Award is granted pursuant to the Plan, as amended.

(ll)(1) “Qualified Performance-Based Compensation” shall have the meaning set
forth in Treasury Regulation Section 1.162-27(e).

(c) “Appendix A – Cash Incentive Awards” attached hereto as Exhibit I shall be
incorporated into the Plan.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned hereby certifies that this Amendment to the
Blackbaud, Inc. 2008 Equity Incentive Plan was duly adopted by the Board of
Directors on March 15, 2012 and, subject to the approval of Company stockholders
on June 20, 2012, shall be in full force and effect.

 

BLACKBAUD, INC. By:   /s/ Marc Chardon         Name:   Marc Chardon Title:  
President and Chief Executive Officer

 

 

2



--------------------------------------------------------------------------------

Exhibit I

APPENDIX A – CASH INCENTIVE AWARDS

I. ADMINISTRATION. The terms and provisions of Cash Incentive Awards shall be
administered by the Board in accordance with the procedures set forth in
Section 2 of the Plan, except that in applying the procedures of Section 2 of
the Plan to Cash Incentive Awards, references to “Stock Awards” shall be
considered to include Cash Incentive Awards. Further, any Cash Incentive Awards
payable to Cash Incentive Participants who are Covered Employees and that are
intended to constitute Qualified Performance-Based Compensation shall be
administered by a Committee of Outside Directors as described in
Section 2(c)(ii) of the Plan.

II. ELIGIBILITY. Cash Incentive Awards may be granted to Employees.

III. ESTABLISHING PERFORMANCE GOALS. The Board shall establish Performance Goals
within the Applicable Period for each Performance Period for individual Cash
Incentive Participants or for any group of Cash Incentive Participants or both.
Performance Goals shall be subject to such other special rules and conditions as
the Board may establish at any time within the Applicable Period; provided
however, that to the extent such goals relate to Cash Incentive Awards to
Covered Employees, such special rules and conditions shall not be inconsistent
with the provisions of Treasury Regulation Section 1.162-27(e) or any successor
regulation describing “qualified performance-based compensation.” The
Performance Goals for any Cash Incentive Awards payable to Cash Incentive
Participants who are Covered Employees and that are intended to constitute
Qualified Performance-Based Compensation shall be established by a Committee of
Outside Directors as described in Section 2(c)(ii) of the Plan.

IV. TERMS OF CASH INCENTIVE AWARDS.

(a) General. At the time Performance Goals are established for a Performance
Period, the Board (or a Committee of Outside Directors if applicable under
Section IV(c)) also shall establish a target Cash Incentive Award opportunity
for each Cash Incentive Participant or group of Cash Incentive Participants or
both, which shall be based on the achievement of one or more specified targets
of the Performance Goals. The targets shall be expressed in terms of an
objective formula or standard which may be based upon the Cash Incentive
Participant’s base salary or a multiple thereof. Subject to Section IV(c),
whether the Performance Goals have been achieved shall be determined by the
Board in its discretion. In all cases the Board shall have the sole and absolute
discretion to reduce the amount of any payment with respect to any Cash
Incentive Award that would otherwise be made to any Cash Incentive Participant
or to decide that no payment shall be made. With respect to each Cash Incentive
Award, the Board may establish terms regarding the circumstances in which a Cash
Incentive Participant will be entitled to payment notwithstanding the failure to
achieve the applicable Performance Goals or targets; provided however, that with
respect to any Cash Incentive Participant who is a Covered Employee, the intent
is that the Cash Incentive Award will qualify as Qualified Performance-Based
Compensation and the Board shall not establish any such terms that would cause
an Award payable upon the achievement of the Performance Goals not to satisfy
the conditions of Treasury Regulation Section 1.162-27(e) or any successor
regulation describing Qualified Performance-Based Compensation.

(b) Payments. At the time the Board determines a Cash Incentive Award
opportunity for a Cash Incentive Participant, the Board shall also establish the
payment terms applicable to such Award. Such terms shall include when such
payments will be made; provided however, that the timing of such payments shall
in all instances either (i) satisfy the conditions of an exception from
Section 409A of the Code (e.g., the short-term deferrals exception described in
Treasury Regulation Section 1.409A-1(b)(4)), or (ii) comply with Section 409A of
the Code and provided further, that in the absence of such terms regarding the
timing of payments, such payments shall occur no later than the later of (i) the
15th day of the third month of the calendar year following the calendar year in
which the Cash Incentive Participant’s right to payment ceased being subject to
a substantial risk of forfeiture, and (ii) the 15th day of the third month of
the Company’s fiscal year following the Company’s fiscal year in which the Cash
Incentive Participant’s right to payment ceased being subject to a substantial
risk of forfeiture.

 

3



--------------------------------------------------------------------------------

(c) Covered Employees. Notwithstanding Section IV(a) or Section IV(b), with
respect to Cash Incentive Awards that are intended to be Qualified
Performance-Based Compensation for any Covered Employees, the following shall
apply:

(i) The Performance Goals for such Cash Incentive Awards shall be established
and administered by a Committee of Outside Directors as described in
Section 2(c)(ii) of the Plan. Such Committee shall administer and interpret such
Cash Incentive Awards consistently with the intent to qualify them as Qualified
Performance-Based Compensation.

(ii) Whether the target Performance Goals have been achieved shall be determined
by a Committee of Outside Directors as described in Section 2(c)(ii) of the
Plan. No payment of any Cash Incentive Award shall be made until such Committee
certifies that the Performance Goals and other material terms of the Cash
Incentive Award have in fact been satisfied.

(d) Maximum Awards. No Cash Incentive Participant shall receive a payment under
a Cash Incentive Award with respect to any Performance Period having a value in
excess of $3,000,000, which maximum amount shall be proportionately adjusted
with respect to Performance Periods that are less than or greater than one year
in duration.

V. GENERAL

(a) Non-Transferability of Awards. No Cash Incentive Award shall be transferable
other than by will, the laws of descent and distribution or pursuant to
beneficiary designation procedures approved by the Company. Except to the extent
permitted by the foregoing sentence, no award may be sold, transferred,
assigned, pledged, hypothecated, encumbered or otherwise disposed of (whether by
operation of law or otherwise) or be subject to execution, attachment or similar
process. Upon any attempt to sell, transfer, assign, pledge, hypothecate,
encumber or otherwise dispose of any such award, such award and all rights
thereunder shall immediately become null and void.

(b) Tax Withholding. The Company shall have the right to require, prior to the
payment of any amount pursuant to a Cash Incentive Award made hereunder, payment
by the Cash Incentive Participant of any Federal, state, local or other taxes
which may be required to be withheld or paid in connection with such award.

(c) Designation of Beneficiary. If permitted by the Company, a Cash Incentive
Participant may file with the Board a written designation of one or more persons
as such Cash Incentive Participant’s beneficiary or beneficiaries (both primary
and contingent) for payment of any Cash Incentive Award that might be due under
the terms of such Award in the event of the Cash Incentive Participant’s death.
Each beneficiary designation shall become effective only upon delivery of
written notice of the beneficiary to the Company in a form provided by or
otherwise satisfactory to the Company. In the absence of such a designation, the
executor or administrator of the Cash Incentive Participant’s estate shall be
entitled to any payment that might be due of a Cash Incentive Award.

(d) Other Plans. Cash Incentive Awards shall not be treated as compensation for
purposes of any other compensation or benefit plan, program or arrangement of
the Company or any of its subsidiaries, unless either (i) such other plan
provides that compensation such as payments made pursuant to the Plan are to be
considered as compensation thereunder or (ii) the Board so determines in
writing. The adoption of the Appendix shall not be construed as limiting the
power of the Board to adopt such other incentive arrangements as it may
otherwise deem appropriate.

(e) Binding Effect. Cash Incentive Awards granted under the Plan, as amended
shall be binding upon the Company and its successors and assigns and the Cash
Incentive Participants and their beneficiaries, personal representatives and
heirs. If the Company becomes a party to any merger, consolidation or
reorganization, then such Cash Incentive Awards shall remain in full force and
effect as an obligation of the Company or its successors in interest, unless the
Plan is amended or terminated pursuant to Section 2 of the Plan.

 

4



--------------------------------------------------------------------------------

(f) Unfunded Arrangement. The Cash Incentive Awards shall at all times be
entirely unfunded and no provision shall at any time be made with respect to
segregating assets of the Company for payment of any benefit hereunder. No Cash
Incentive Participant shall have any interest in any particular assets of the
Company or any of its affiliates by reason of the right to receive a benefit
under a Cash Incentive Award and any such Cash Incentive Participant shall have
only the rights of an unsecured creditor of the Company with respect to any
rights under the Plan.

 

5